Citation Nr: 1117802	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to an initial rating greater than 10 percent for scar of the right neck, residual of basal cell carcinoma.

3.  Entitlement to an initial compensable rating for right knee disability.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served as a member of the Rhode Island Army National Guard.  In pertinent part, he had a period of active service from January 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2008, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held in Providence, Rhode Island.  The hearing transcript is associated with the claims folder.

In July 2008 and September 2009, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In April 2009, the RO increased the initial disability evaluation for residual scarring from basal cell carcinoma from a noncompensable to 10 percent rating effective to the date of claim.

The issues of entitlement to an increased rating for PTSD, entitlement to a higher initial rating for residual scarring from basal cell carcinoma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to manifest a current right elbow disability which had its onset in service and/or is causally related to active service; arthritis was not manifest to a compensable degree within the first postservice year. 

2.  The Veteran's right knee disability is not shown to result in objectively painful motion, loss of motion, instability, functional impairment, or frequent episodes of "locking," pain and effusion into the joint.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right elbow disability have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial compensable rating for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC's 5003-10, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Right elbow

The Veteran claims entitlement to service connection for a current right elbow disability.  His allegations are not entirely clear.  During the appeal period, the Veteran has both claimed and denied in service treatment for right elbow symptoms.  He has also described various versions of right elbow injuries. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

The Veteran served in the Rhode Island Army National Guard.  Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1(m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran's service treatment records (STRs) are negative for lay or medical evidence of right elbow injury, symptomatology or disability.  There was one instance of injury to the left arm in February 1992, when the Veteran's left arm was struck by an opening door at the Cranston Street Armory.

Overall, the Veteran's STRs provide no direct evidence in support of this claim and only provides highly probative evidence against this claim.

On VA C&P examination in January 2006, the Veteran reported a bony abnormality of the right elbow absent pain as well as right forearm numbness.  He claimed the onset of these symptoms in 2004, which occurred daily when in certain positions.  The symptoms were relieved by avoiding trigger position.  The Veteran alleged reporting this disability when in the military.  He denied any specific injury other than bumping his elbow "numerous times over the years."  Physical examination showed a slightly asymmetrical right elbow with a bony prominence on the right olecranon.  There was mild right olecranon erythema with a small, non-draining pimple on the olecranon process.  The right elbow demonstrated no swelling, crepitus, tenderness or effusion.  There was a negative Tinel at the olecranon.  Range of motion testing demonstrated extension to 0 degrees, flexion to 140 degrees, forearm pronation from 0 to 80 degrees and forearm supination from 0 to 85 degrees bilaterally without pain.  The Veteran had full sensation to the nerves distributed distally.  Deep tendon reflexes were 1+ bilaterally.  Motor strength was 5+5/5 bilaterally.  Repetitive testing did not elicit symptoms of pain, weakness, fatigue or lack of endurance.  X-ray examination of the right elbow was interpreted as follows:

Two views of the right elbow were obtained.  There is no fracture or subluxation.  The joint spaces are preserved.  There is no effusion.

Impression:

No diagnostic abnormality.

Based upon the above, the January 2006 VA examiner found no orthopedic findings for the right elbow.

Overall, the January 2006 VA C&P examination report provides strong evidence against this claim, by finding no orthopedic abnormality of the Veteran's right elbow upon physical examination.  Additionally, X-ray examination failed to disclose any bony abnormality of the right elbow.

Thereafter, the Veteran's VA clinical records reflect that the Veteran incurred a right scaphoid fracture in August 2006.  An X-ray examination of the right elbow was interpreted as follows:

Previous study is compared to January 24, 2006.  Overlying cast obscures bony detail.  No fracture is seen.

Impression:
Limited examination with no fracture seen.  Cast obscures detail.

Overall, the August 2006 X-ray examination report regarding the Veteran's right elbow does not provide any direct evidence in support of this claim, as it fails to demonstrate abnormality of the right elbow.

As arthritis did not manifest to a compensable degree within the first postservice year, service connection for a chronic disease on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is also not warranted.

The Veteran underwent additional VA C&P examination in December 2008.  At that time, the Veteran reported a history of "some pain" in the right elbow.  Physical examination was described as normal with no functional impairment elicited upon examination.

Overall, the December 2008 VA C&P examination report provides strong evidence against this claim, by finding no orthopedic abnormality of the Veteran's right elbow upon physical examination.

Thereafter, a January 2009 VA inpatient treatment record noted the presence of right olecranon effusion diagnosed as chronic post-traumatic right olecranon bursitis with spurring.  This diagnosis was based, in part, from a December 2008 X-ray examination which was interpreted as showing a small posterior olecranon spur and some soft tissue swelling in the olecranon bursa region.  At that time, the Veteran reported a prior history of banging his elbow overseas and thereafter with an instance of being able to squeeze pus out of his elbow while stationed at Fort Polk in 2005.  He stated that he "[d]idn't present for care for that."

Overall, the January 2009 VA inpatient treatment record provides opinion that the Veteran manifested chronic post-traumatic right olecranon bursitis with spurring which is presumably based upon inservice traumas.  However, as more fully addressed below, the Board finds that the Veteran's alleged history of inservice traumas is not credible.  As such, this opinion holds little, if any probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran underwent additional VA C&P examination in July 2010.  At this time, the Veteran reported a history of banging his right elbow on a heavy door while working at the armory in Providence, Rhode Island.  He stated that, since that time, he had multiple bangs to the elbow over the years during weapons training.  After the initial event, the Veteran described right elbow pain and swelling for which he used a sling.  He could not recall, however, who had evaluated his right elbow.  His right elbow had improved but, after an unspecified reinjury, he experienced swelling, hotness and purulent discharge.  The examiner noted that, overall, the Veteran was a poor historian.  On examination, the Veteran was mildly tender to palpation over the lateral epicondyle.  There was no objective evidence of painful motion.  X-ray examination demonstrated a small olecranon spur.  Following review of the claims folder, the VA examiner provided the following opinion:

[R]eview of the c-file in its entirety did not reveal any medical records pertaining to right elbow pain, dx or treatment.  Records of the reported inpt admission were not noted, but does not change the findings on today's exam.  The veteran has had C&P evaluations for his claimed right elbow condition and findings have always been normal; these would be prior to 2009 inpt admission.  On today's evaluation the veteran's exam was essentially benign, with minimal tenderness of the elbow at the lateral epicondyle, consis[t]ent with epicondylitis, a new concern; not consistent with olecranon bursitis at this time as he had no olecranon tenderness.  [X]-rays are unchanged by my review, and his physical examination demonstrated normal function.  There is no objective evidence (demonstrated connection) of an elbow condition related to service time; the veteran's epicondylitis and olecranon spur are less likely than not related to service time.

Overall, the July 2010 VA C&P examination report provides strong evidence against this claim, by finding no orthopedic abnormality of the Veteran's right elbow which is related to an event during service.  Notably, this examiner fully reviewed the STRs and postservice medical records finding no objective evidence of right elbow disability in service or contemporaneous to service discharge.  The examiner acknowledged the prior diagnosis of olecranon bursitis, but found no evidence of chronic bursitis disability.  Furthermore, the examiner found current complaints of epicondylitis which was a new complaint and an olecranon spur first manifested several years after service.

In this case, the only evidence tending to support this claim consists of the allegations and personal opinions of the Veteran himself as well as the January 2009 VA clinician impression discussed above.  The Board notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to medical etiology matters.  

Looking at his allegations closely, the Veteran only provides vague, unpersuasive and non-credible recollections of purported right elbow injuries and symptoms incurred in service (or possibly ACDUTRA or INACDUTRA service) with lay opinion that lacks any specific rationale which could be used to service-connect a right elbow disability.  See generally Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  

Importantly, the facts alleged by the Veteran to support his "opinion" as well as that of the January 2009 VA clinician are rejected by the Board as being factually untrue.  Unfortunately, the Veteran's report of inservice injuries and symptoms are contradictory and unreliable.  

For example, the Veteran's report of inservice treatment is completely unreliable.  First, the Veteran provides no clear dates of injury and treatment, which is important considering his burden of proof for a disability claim involving periods of active duty, ACDUTRA and INACDUTRA service.  See Smith, 24 Vet. App. 40, 45 (2010).  Quite simply, there is no precision of facts to allow a finding of when and where alleged right elbow injury, or injuries, occurred.

Second, in January 2006, the Veteran informed a VA examiner that he sought treatment for right elbow disability during service.  However, in January 2009, the Veteran denied seeking medical care.  During an examination in January 2010, the Veteran could not recall who treated him for right elbow injury in service.  As reflected above, the Veteran's STRs (which appear complete) do not document any instances wherein the Veteran reported right elbow injury and/or symptomatology.

Thus, the Veteran has provided contradictory accounts as to whether he obtained treatment for right elbow injury during service.  The Board cannot determine from the Veteran's testimony which version of events is true.

Third, the Veteran has also provided vague recollections of actual right elbow injury.  In January 2006, the Veteran alleged the onset of symptoms in 2004 and denied specific injury other than bumping his elbow "numerous times over the years."  In January 2009, the Veteran reported a history of banging his right elbow "overseas" and self-treating right elbow pus while stationed at Fort Polk in 2005.  A March 2009 VA questionnaire includes the Veteran's report of injuring his right elbow while serving in Bagdad with no further details provided.

Yet, in January 2010, the Veteran reported a history of banging his right elbow on a heavy door while working at the armory in Providence, Rhode Island with subsequent multiple bangs to the elbow "over the years" when involved in weapons training.  Notably, the Veteran's STRs do document an elbow injury in 1992 as a result of being struck by a door at the Cranston Street Armory.  However, the STRs show that this injury involved the left rather than right elbow.

Overall, the Veteran is not deemed a reliable historian as he had provided contradictory allegations as to whether he sought treatment in service for purported right elbow injuries and symptoms.  As such, the Board relies upon the objective evidence of record which fails to disclose lay or medical evidence of right elbow injury or symptoms in the STRs, and the initial VA examinations in 2006 and 2008 which found no objective evidence of a chronic right elbow disability.  Consistent with this accepted factual history, the VA C&P examiner in January 2010 found no current disability of the right elbow related to active service.

To the extent that the Veteran is deemed competent to speak to these matters, such statements are greatly outweighed by the medical findings of record to include the opinion from the July 2010 VA C&P examiner who found that the Veteran's currently diagnosed epicondylitis and olecranon spur are less likely than not related to active service.  This opinion also greatly outweighs that of the January 2009 VA clinician, who provided opinion based upon an incomplete record and possibly upon a history of inservice elbow trauma which is deemed factually untrue.  As indicated above, the Veteran has reported having "multiple" right elbow injuries but none of these episodes are credibly shown to have occurred during active service, ACDUTRA or INACDUTRA service.

In summary, the Board finds that both service and post-service medical records provide evidence against this claim, outweighing the Veteran's allegations and opinions.  Accordingly, the Board finds that the preponderance of the evidence is against his service connection claim for right elbow disability.  38 U.S.C.A. § 5107(b).  The appeal regarding this claim, therefore, is denied.

Right knee

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC.  For purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The DC's that focus on limitation of motion of the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a veteran will garner a 40 percent rating with flexion between 10 and 20 degrees. 

Under DC 5258, a 20 percent rating is warranted for dislocated semi-lunar cartilage with frequent episodes of "locking," pain and effusion into the joint.

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under DC 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for the Veteran's right disability have not been met for any time during the appeal period.  The Board notes that the lay and medical evidence demonstrates that the Veteran's right knee disability does not result in objectively painful motion, loss of motion, instability, functional impairment, or frequent episodes of "locking," pain and effusion into the joint.

Historically, the Veteran's STRs reflect complaint of right knee pain with a May 2005 magnetic resonance imaging (MRI) scan showing a medial meniscus tear of the right knee.  An August 2005 clinical record referred to the Veteran as having a "RIGHT KNEE SCOPE 3 MONTHS AGO."  An April 2005 surgical report for the left knee arthroscopy also referenced the "right lower extremity" as being prepped, draped and incised.  

These references to right knee surgery are clearly incorrect according to the Veteran's May 2008 testimony as well as his statements made to VA C&P examiners.

With respect to right knee motion, VA C&P examination in January 2006 documented the Veteran to have right knee motion from 0 to 140 degrees with no objective evidence of pain, weakness, fatigue or lack of endurance.  VA general medical examination in February 2007 described full range of right knee motion.  Similarly, VA C&P examination in December 2008 found painless right knee motion from 0 to 140 degrees even when considering repetitive testing and the addition of a two pound weight.  VA C&P examination in December 2009 again found that the Veteran fully flexed the right knee from 0 to 140 degrees four times without pain, weakness, fatigue or lack of endurance.

Overall, the VA C&P examination reports dated January 2006, February 2007, December 2008 and December 2009 provide highly probative evidence against a compensable rating for the right knee based upon limitation of motion under DC's 5260 and/or 5261, showing full and painless right knee motion from 0 to 140 degrees.

Notably, the extensive, 8 volume record does not contain any postservice private or VA clinical records of treatment for right knee disability.  Furthermore, the Veteran does not describe right knee motion loss in terms of degrees.

Overall, the VA clinical records and lay statements do not provide any direct evidence in support of a compensable rating for the right knee disability based upon limitation of motion under DC's 5260 and/or 5261, showing full and painless right knee motion from 0 to 140 degrees.

The Board also finds no basis to award a compensable rating for right knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this respect, the Veteran has provided vague reports of his right knee symptoms.  For example, during VA examination in January 2006, he denied any right knee pain symptoms at all.  On VA examination in December 2009, the Veteran reported right knee pain only when he had left knee give-way, but he could not describe the frequency or intensity of these symptoms.  He has consistently denied a history of pain flare-ups.

The VA examiner in January 2006 found no evidence of painful right knee motion at all, and further found no evidence of weakness, fatigue, or lack of endurance.  The VA examiners in 2008 and 2009 similarly found that the Veteran's range of motion from 0 to 140 degrees was unaffected by repetitive testing, even with a two pound weight, and demonstrated no evidence of pain, weakness, fatigue or lack of endurance.  Thus, the VA C&P examiner findings indicate that the right knee does not demonstrate any objective evidence of disability as a result of potential functional impairment due to factors such as pain, weakness, fatigue or lack of endurance.  These findings greatly outweigh the Veteran's vague report of symptomatology, as they are based upon actual clinical findings by trained medical professionals.

The Board observes that the record does include a September 2007 work capacity evaluation which indicated that the Veteran had limitations which included limited bending and reaching, and no squatting, crawling, and climbing.  He was further limited to standing for no more than 2 hours, and walking more than 1 hour.  The disabilities causing these limitations were not delineated.  The probative weight of this assessment is clearly limited given the lack of specificity, and is clearly outweighed by the specific VA C&P examiner findings.

The Board further notes that the Veteran has reported engaging in activities such as biking, daily swimming and gardening.  See VA clinical record dated June 2009.  Thus, these statements do not lend themselves to a finding of significant functional impairment of the right knee.

The Veteran's attorney has argued entitlement to a compensable rating based upon a finding that the Veteran demonstrates arthritis of the right knee.  Even assuming a finding of right knee arthritis (which is not shown by X-ray examination of record), the Board finds that a compensable rating under DC 5003 is not warranted.  In this case, the VA C&P examinations in January 2006, February 2007, December 2008 and December 2009 found no satisfactory evidence of painful motion or any objective evidence of any motion loss, even with repetitive and weight bearing testing.  Again, these findings greatly outweigh the Veteran's vague report of symptomatology, as they are based upon actual clinical findings by trained medical professionals.  As such, the criteria for a compensable rating under DC 5003 have not been met.

It is important for the Veteran to understand that the problems related to his recollection of events and vague and sometimes contradictory statements provide evidence not only against this claim, but against all claims with the VA, undermining his credibility with the Board. 

Turning to the issue of instability, VA C&P examination in January 2006 found no evidence of joint laxity.  The VA C&P examiners in December 2008 and December 2009 described the Veteran's right medial ligament, collateral ligament, anterior cruciate ligament and posterior cruciate ligament as being "tight."  Otherwise, the right knee was described as "stable."

Overall, the VA C&P examination reports in January 2006, December 2008 and December 2009 provide strong probative evidence against a compensable rating under DC 5257, as these examiners found no evidence of right knee instability or subluxation.

Notably, the extensive, 8 volume record does not contain any postservice private or VA clinical records of treatment for right knee instability.  Furthermore, the Veteran has not directly described right knee instability or subluxation.

Overall, the VA clinical records and lay statements do not provide any direct evidence in support of a compensable rating for the right knee based instability or subluxation under DC 5257.

As indicated above, the Veteran's 2005 MRI examination of the right knee was interpreted as showing a medial meniscus tear.  Thus, the criteria of DC 5258 are potentially applicable.  However, the Veteran specifically denied right knee locking symptoms on VA C&P examination in January 2006, and none of the examination reports found evidence of effusion.  The extensive, 8 volume record does not contain any postservice private or VA clinical records of treatment for right knee disability at all. 

Overall, the credible lay and medical evidence of record does not show a current right knee disability manifested by frequent episodes of "locking," pain and effusion into the joint.  As such, a compensable rating is not warranted under DC 5258.

The Board has also given consideration to the applicability of DCs 5256, 5259, 5262 and 5263, but finds no credible lay or medical evidence of ankylosis, history of removal of semilunar cartilage, impairment of the tibia or fibula with nonunion or malunion, or genu recurvatum.  As such, these diagnostic codes are not for application.

In sum, the Board finds that the credible lay and medical evidence is against a compensable rating for right knee disability for any period of time during the appeal period.  As the preponderance of the evidence is against the claim, the appeal on this issue must be denied.  38 U.S.C.A. § 5107.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran has provided a vague report as to the effects of his service-connected right knee disability has on his activities of work and daily living.  The VA C&P examiners have unanimously found no evidence of current objective symptomatology or functional impairment attributable to the right knee.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular rating.  The schedular criteria allow for a compensable rating, but the Veteran does not meet, or more nearly approximate, such criteria.  

As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the right elbow claim, a pre-adjudicatory RO letter in January 2006 substantially complied with the VCAA content and timing requirements.  In this respect, this letter advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim as well as the relative duties upon himself and VA in developing his claim.

Notably, the RO's January 2006 letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, as the claim remains denied, these issues are not implicated so that no prejudice accrues to the Veteran.

With respect to the right knee claim, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, VA clinical records and Social Security Administration records.  The Veteran's attorney has submitted private employability opinions, and has consistently submitted updated VA clinical records to support the claims.

Additionally, the Veteran has been afforded several VA examinations to evaluate the nature and severity of the right elbow disability.  In September 2009, the Board remanded this claim for additional opinion based upon review of the entire evidentiary record.  The examination report obtained, dated July 2010, has provided an opinion based upon a factual predicate deemed accurate by the Board.  Furthermore, the examiner provided an opinion which fully responded to the question posed by the Board and explained the current findings in relation to prior findings of record.  Overall, the Board finds that this examination report is adequate for rating purposes.

The Veteran has also been afforded VA examination to determine the nature and severity of his service-connected right knee disability.  The most recent examination report obtained, dated December 2009, provides all findings necessary to decide this claim.  This examination is fully consistent with prior VA examination findings in 2006, 2007 and 2008.  The Board further finds that, since the examination in December 2009, there is no credible lay or medical evidence suggesting an increased severity of symptoms to the extent that a compensable rating may be warranted.  Thus, there is no duty to provide further medical examination on the initial rating claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Finally, the Board notes that the RO has substantially complied with the Board's September 2009 remand directives.  The RO has obtained recent VA clinical records and obtained the VA examinations ordered by the Board.  In July 2010, the Veteran reported that the Social Security Administration had only relied on his VA medical records, which are already associated with the claims folder.  As such, it would be a waste of VA resources to conduct any further development on this issue.

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims being decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for right elbow disability is denied.

A compensable initial rating for right knee disability is denied.


REMAND

In a September 2009 decision, the Board addressed an issue involving the initial disability rating for PTSD.  At that time, the Board denied an initial rating greater than 50 percent for PTSD for the time period prior to January 21, 2009, but awarded a 70 percent initial rating for PTSD effective January 21, 2009.  This decision is final as the Veteran's attorney did not appeal this determination to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7103(a), 7266.

In October 2009, the RO issued a rating decision implementing the Board's September 2009 orders pertaining to the PTSD claim.  In December 2009, the Veteran's attorney submitted a notice of disagreement with the RO's October 2009 rating decision.  The RO furnished a Statement of the Case on this issue in January 2011.  In February 2011, the Veteran's attorney timely perfected an appeal on the PTSD rating claim.

As the initial rating for PTSD has been the subject of a prior final Board decision, the Board finds that the PTSD issue on appeal concerns the issue of entitlement to an increased rating for PTSD for the time period since September 29, 2009, which corresponds to the date following the Board's final September 28, 2009 decision.  

Quite simply, the Board has no jurisdiction to review this claim for an earlier time period as a result of the September 2009 decision.

Unfortunately, the unique procedural aspects of the PTSD claim on appeal have resulted in a notice deficiency.  The Veteran has raised a claim for an increased rating for PTSD.  However, the RO has not provided the Veteran the type of generic VCAA notice required in an increased rating claim.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, this claim must be remanded to cure this notice deficiency.

The Board next notes that, in September 2009, the Board ordered VA examination to determine the severity and scope of the Veteran's service-connected residual scarring due to basal cell carcinoma.  In general, separate ratings for scar disabilities may be assigned based upon appearance, healing, and/or impairment of function of the part affected.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The examination report obtained, dated August 2010, stated that the Veteran's residual scarring resulted in "some limitation of right rotation and right bending of the neck."  

Unfortunately, the VA examiner did not describe the extent of motion loss in terms of degrees which frustrates appellate review in determining whether compensation is warranted for limitation of function of an affected part.  See 38 C.F.R. § 4.118, DC 7805.  As such, the Board must return the August 2010 VA C&P examination report as inadequate for rating purposes.  

Notably, inasmuch as the Veteran's residual scarring due to basal cell carcinoma involves a visible, exposed area and the rating criteria regarding disfiguring characteristics involve some subjective observations regarding disfiguring characteristics, it would be advisable to require unretouched photographs pursuant to 38 C.F.R. § 4.118, DC 7800, Note 3 (in effect prior to October 23, 2008).  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 226 (2011).

Finally, the issue of entitlement to TDIU is inextricably intertwined with the PTSD and basal cell carcinoma scar claims being remanded for further evidentiary development.  As such, the Board must defer consideration of the TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney the generic type of notice required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 for the claim for an increased rating for PTSD.

2.  Obtain the Veteran's clinical records of treatment at the Northampton and Providence VA Medical Centers since April 2010.

3.  Schedule the Veteran for examination for the purpose of determining the severity and scope of his service-connected residual scarring due to basal cell carcinoma.  The claims folder must be provided to the examiner for review.

With respect to each scar from the July 2005 and May 2006 excisions, the examiner should discuss all currently manifested characteristics of disfigurement, and whether the scar is stable, painful on examination and/or results in limitation of function of affected part.  If limitation of function of affected part is shown, the examiner should describe any motion loss in terms of degrees.

Unretouched color photographs of the service-connected scars must be accomplished and be included in the claims folder for further review.



4.  Upon completion of the above, readjudicate the claims.  In so doing, the RO should clearly delineate the scar, or scars, deemed of service-connected origin and the basis for evaluating all currently manifested symptoms under DC's 7800, 7803, 7804 and 7805.  If any benefit sought on appeal remains denied, provide the Veteran and his representative an SSOC and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 69 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


